                Case 20-12841-MFW               Doc 561        Filed 12/28/20         Page 1 of 9




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                   Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al., 1                      Case No. 20-12841 (MFW)

                               Debtors.                  (Jointly Administered)


    NOTICE OF FOURTH AMENDED 2 AGENDA FOR MATTERS SCHEDULED FOR
       TELEPHONIC HEARING ON DECEMBER 28, 2020 AT 12:30 P.M. (ET)


                  THE HEARING WILL BE HELD TELEPHONICALLY VIA
                  COURTCALL AND, IN CERTAIN CIRCUMSTANCES, BY
                 VIDEO VIA ZOOM. ONLY THOSE PARTIES THAT WILL
                   BE ADDRESSING THE COURT SHOULD APPEAR BY
                 VIDEO VIA ZOOM IN ADDITION TO THEIR COURTCALL
                                 REGISTRATION.

                 TO APPEAR BY VIDEO CONFERENCE, PARTIES SHOULD
                        USE THE FOLLOWING INFORMATION:
                                JOIN ZOOMGOV HEARING:
                        https://debuscourts.zoomgov.com/j/1605974053
                      MEETING ID: 160 597 4053 PASSWORD: 747904

             PLEASE NOTE: AUDIO MUST BE MUTED IN ZOOM ONCE
                              CONNECTED.
         COURTCALL, LLC WILL PROVIDE THE AUDIO FOR THE HEARING.

              TO APPEAR TELEPHONICALLY, PARTIES SHOULD CONTACT
                         COURTCALL, LLC AT 866-582-6878
                        TO REGISTER THEIR APPEARANCE.




1   The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large number
    of debtor entities in these chapter 11 cases, for which joint administration has been requested, a complete list of
    the debtor entities and the last four digits of their federal tax identification numbers is not provided herein. A
    complete list of such information may be obtained on the website of the proposed claims and noticing agent at
    www.donlinrecano.com/yfhc. The mailing address for the debtor entities for purposes of these chapter 11 cases
    is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.

2   Amended   items since the December 23, 2020 hearing appear in bold.
           Case 20-12841-MFW         Doc 561     Filed 12/28/20    Page 2 of 9




CONTESTED MATTER GOING FORWARD:

1.   Debtors’ Motion for Entry of Orders (I)(A) Establishing Bidding Procedures Relating to
     the Sale of the Debtors’ Assets, (B) Approving the Debtors' Entry into the Stalking Horse
     Purchase Agreement, (C) Establishing Procedures Relating to the Assumption and
     Assignment of Certain Executory Contracts and Unexpired Leases, (D) Approving Form
     and Manner of Notices Relating Thereto, and (E) Scheduling a Hearing to Consider the
     Proposed Sale; (II) (A) Approving the Sale of the Debtors' Assets Free and Clear of All
     Liens, Claims, Encumbrances, and Interests, and (B) Authorizing the Assumption and
     Assignment of Certain Executory Contracts and Unexpired Leases; and (III) Granting
     Related Relief [Docket No. 17, Filed November 9, 2020]

     Related Documents:

            A. Declaration of Brian Gleason in Support of the Debtors’ Chapter 11 Petitions
               and Requests for First Day Relief [Docket No. 11, Filed November 9, 2020]

            B. Declaration of Richard NeJame in Support of the Bidding Procedures and Sale
               Motion [Docket No. 26, Filed November 9, 2020]

            C. Notice of Filing of Executed Stalking Horse Purchase Agreement [Docket
               No. 84, Filed November 14, 2020]

            D. Order Establishing Bidding Procedures and Granting Related Relief [Docket
               No. 136, Filed November 23, 2020]

            E. Notice of Proposed Sale, Bidding Procedures, Auction, and Sale Hearing
               [Docket No. 137, Filed November 23, 2020]

            F. Notice of Potential Assumption and Assignment [Docket No. 146, Filed
               November 25, 2020]

            G. First Supplemental Notice of Potential Assumption and Assignment [Docket
               No. 210, Filed December 4, 2020]

            H. Notice of Filing of First Amendment to Asset Purchase Agreement [Docket
               No. 235, Filed December 4, 2020]

            I. Affidavit of Publication [Docket No. 487, Filed December 8, 2020]

            J. Notice of Cancellation of Auction and Designation of Stalking Horse Bidder
               as Successful Bidder [Docket No. 521, Filed December 15, 2020]

            K. Notice of Filing of Proposed Sale Order [Docket No. 522, Filed December 15,
               2020]

            L. Declaration of Brian Gleason in Support of Sale Motion [Docket No. 526,
               Filed December 18, 2020]


                                             2
     Case 20-12841-MFW        Doc 561     Filed 12/28/20   Page 3 of 9




      M. Notice of Filing of Revised Proposed Sale Order [Docket No. 542, Filed
         December 22, 2020]

      N. Notice of Continued Hearing on Debtors’ Motion for Entry of Orders
         (I)(A) Establishing Bidding Procedures Relating to the Sale of the
         Debtors’ Assets, (B) Approving the Debtors' Entry into the Stalking
         Horse Purchase Agreement, (C) Establishing Procedures Relating to the
         Assumption and Assignment of Certain Executory Contracts and
         Unexpired Leases, (D) Approving Form and Manner of Notices Relating
         Thereto, and (E) Scheduling a Hearing to Consider the Proposed Sale;
         (II) (A) Approving the Sale of the Debtors' Assets Free and Clear of All
         Liens, Claims, Encumbrances, and Interests, and (B) Authorizing the
         Assumption and Assignment of Certain Executory Contracts and
         Unexpired Leases; and (III) Granting Related Relief [Docket No. 554,
         Filed December 23, 2020]

      O. Notice of Filing of Revised Proposed Sale Order [Docket No. 558, Filed
         December 27, 2020]

Sale Objection/Response Deadline: December 14, 2020 at 4:00 p.m. (ET)

                                  Extended to December 15, 2020 at 12:00 p.m. (ET)
                                  for certain Local Texas Tax Authorities, RPT
                                  Realty L.P. and SCC Market Square LLC

                                  Extended to December 16, 2020 at 4:00 p.m. (ET)
                                  for Committee

Sale Objections/Responses Received:

      A. The Debtors received one informal Sale Objection/Response from the
         Unsecured Creditors’ Committee which has been resolved.

      B. Maricopa County Treasurer’s Objection to Debtors’ Motion for Entry of
         Orders (I)(A) Establishing Bidding Procedures Relating to the Sale of the
         Debtors’ Assets, (B) Approving the Debtors’ Entry into the Stalking Horse
         Purchase Agreement, (C) Establishing Procedures Relating to the Assumption
         and Assignment of Certain Executory Contracts and Unexpired Leases, (D)
         Approving Form and Manner of Notices Relating Thereto, and (E) Scheduling
         a Hearing to Consider the Proposed Sale; (II)(A) Approving the Sale of the
         Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and
         Interests, and (B) Authorizing the Assumption and Assignment of Certain
         Executory Contracts and Unexpired Leases; and (III) Granting Related Relief
         [Docket No. 496, Filed December 9, 2020]

      C. Limited Objection and Reservation of Rights of Washington Prime Group Inc.
         to the Proposed Sale of Substantially All of the Debtors’ Assets to the



                                      3
Case 20-12841-MFW       Doc 561     Filed 12/28/20    Page 4 of 9




   Stalking Horse Bidder [Docket No. 507, Filed December 14, 2020]

D. Denton County, Texas’ Objection to Debtors’ Motion for Entry of Orders
   (I)(A) Establishing Bidding Procedures Relating to the Sale of the Debtors’
   Assets, (B) Approving the Debtors’ Entry into the Stalking Horse Purchase
   Agreement, (C) Establishing Procedures Relating to the Assumption and
   Assignment of Certain Executory Contracts and Unexpired Leases, (D)
   Approving Form and Manner of Notices Relating Thereto, and (E) Scheduling
   a Hearing to Consider the Proposed Sale; (II)(A) Approving the Sale of the
   Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and
   Interests, and (B) Authorizing the Assumption and Assignment of Certain
   Executory Contracts and Unexpired Leases; and (III) Granting Related Relief
   [Docket No. 508, Filed December 14, 2020]

E. Creditor Broward County’s Objection and Notice of Joinder in Maricopa
   County Treasurer’s Objection to Debtors’ Motion for Entry of Orders (I)(A)
   Establishing Bidding Procedures Relating to the Sale of the Debtors’ Assets,
   (B) Approving the Debtors’ Entry into the Stalking Horse Purchase
   Agreement, (C) Establishing Procedures Relating to the Assumption and
   Assignment of Certain Executory Contracts and Unexpired Leases, (D)
   Approving Form and Manner of Notices Relating Thereto, and (E) Scheduling
   a Hearing to Consider the Proposed Sale; (II)(A) Approving the Sale of the
   Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and
   Interests, and (B) Authorizing the Assumption and Assignment of Certain
   Executory Contracts and Unexpired Leases; and (III) Granting Related Relief
   [Docket No. 509, Filed December 14, 2020]

F. Limited Objection of JEM Investments, Ltd. to the Debtors’ Notice of
   Proposed Sale, Bidding Procedures, Auction, and Sale [Docket No. 510, Filed
   December 14, 2020]

G. Supplemental Objection of FRIT Cocowalk Owners, LLC to the Adequate
   Assurance of Future Performance Information Submitted by the Stalking
   Horse Bidder [Docket No. 511, Filed December 14, 2020]

H. Objection of Midlo Properties, LLC to Proposed Form of Adequate Assurance
   Provided by Stalking Horse Bidder [Docket No. 512, Filed December 14,
   2020]

I. Preliminary Objection of Jason Blank, Individually and on behalf of Similarly
   Situation Class Members, to the Sale Motion [Docket No. 513, Filed
   December 14, 2020]

J. Limited Objection of Regency Centers L.P. to the Proposed Sale of
   Substantially All of the Debtors’ Assets to the Stalking Horse Bidder [Docket
   No. 514, Filed December 14, 2020]

K. Limited Objection of Rick Berks, Christy Berks-Stross, and Jason Stross to


                                4
Case 20-12841-MFW       Doc 561     Filed 12/28/20    Page 5 of 9




   Proposed Sale of Substantially All of the Debtors’ Assets and Proposed
   Assumption and Assignment of Executory Contracts [Docket No. 515, Filed
   December 14, 2020]

L. Objection of Local Texas Tax Authorities to Sale of Debtors’ Property
   [Docket No. 516, Filed December 15, 2020]

M. Joinder and Supplemental Objection of Gator Antoine Partners, LLP, Gator
   Argate Gainesville, LLC, Gateway Retail Center, LLC, Gator Flower Mound,
   LLC, Gator Green Acres, Ltd., and Gator Shelby Partners, Ltd. to the
   Adequate Assurance of Future Performance Information Submitted by the
   Stalking Horse Bidder [Docket No. 517 , Filed December 15, 2020]

N. Objection of RPT Realty, L.P. to Debtors’ Motion for Entry of Orders (I)(A)
   Establishing Bidding Procedures Relating to the Sale of the Debtors’ Assets,
   (B) Approving the Debtors’ Entry into the Stalking Horse Purchase
   Agreement, (C) Establishing Procedures Relating to the Assumption and
   Assignment of Certain Executory Contracts and Unexpired Leases, (D)
   Approving Form and Manner of Notices Relating Thereto, and (E) Scheduling
   a Hearing to Consider the Proposed Sale; (II)(A) Approving the Sale of the
   Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and
   Interests, and (B) Authorizing the Assumption and Assignment of Certain
   Executory Contracts and Unexpired Leases; and (III) Granting Related Relief
   [Docket No. 518, Filed December 15, 2020]

O. Objection of SCC Market Square LLC to Debtors’ Motion for Entry of Orders
   (I)(A) Establishing Bidding Procedures Relating to the Sale of the Debtors’
   Assets, (B) Approving the Debtors’ Entry into the Stalking Horse Purchase
   Agreement, (C) Establishing Procedures Relating to the Assumption and
   Assignment of Certain Executory Contracts and Unexpired Leases, (D)
   Approving Form and Manner of Notices Relating Thereto, and (E) Scheduling
   a Hearing to Consider the Proposed Sale; (II)(A) Approving the Sale of the
   Debtors’ Assets Free and Clear of All Liens, Claims, Encumbrances, and
   Interests, and (B) Authorizing the Assumption and Assignment of Certain
   Executory Contracts and Unexpired Leases; and (III) Granting Related Relief
   [Docket No. 519, Filed December 15, 2020]

P. Debtors’ Omnibus Reply in Support of Sale Motion [Docket No. 527, Filed
   December 18, 2020]

Q. Omnibus Response of BGC Lender Rep LLC on Behalf of the Prepetition
   Secured Parties and DIP Lenders and YF FC Acquisition LLC’s to the
   Objections of (A) Jason Blank, Individually and on Behalf of Similarly
   Situated Class Members, (B) Rick Berks, Christy Berks-Stross, and Jason
   Stross, (C) Certain Landlords, and (D) the Official Committee of Unsecured
   Creditors to the Debtors’ Motion for an Order Approving the Sale of
   Substantially All of the Debtors’ Assets and Joinder in the Debtors’ Reply to


                                5
     Case 20-12841-MFW        Doc 561     Filed 12/28/20   Page 6 of 9




          the Same [Docket No. 528, Filed December 18, 2020]

      R. Objection of Jason Blank, Individually and on Behalf of Similarly Situated
         Class Members, to Sale Motion, Declaration of Brian Gleason in Support of
         Sale Motion, the Debtors’ Omnibus Reply in Support of Sale Motion, and
         BGC Lender Rep, LLC’s Omnibus Response in Support of Sale Motion
         [Docket No. 531, Filed December 21, 2020]

      S. Supplemental Declaration of Richard NeJame in Support of Sale Motion
         [Docket No. 532, Filed December 21, 2020]

      T. [Sealed] Declaration of Kam Miramadi of Mackinac Partners Regarding
         Adequate Assurance of Future Performance and in Support of the Sale of
         Substantially All of the Debtors’ Assets [Docket No. 535, Filed December 22,
         2020]

      U. Notice of Filing of Redacted Declaration of Kam Miramadi of Mackinac
         Partners Regarding Adequate Assurance of Future Performance and in
         Support of the Sale of Substantially All of the Debtors’ Assets [Docket
         No. 536, Filed December 22, 2020]

      V. Informal comment from the United States Trustee

Cure Objection/Response Deadline: December 4, 2020 by 4:00 p.m. (ET)

Cure Objections/Responses Received:

      A. The Debtors received three informal Cure Objections/Responses from
         counterparties on executory contracts and unexpired leases which have all
         been resolved.

      B. EBLR, LLC’s Objection to Notice to Contract Counterparties to Potentially
         Assumed Executory Contracts and Unexpired Leases [Docket No. 171, Filed
         December 2, 2020]

      C. Objection of Cigna to Notice of Potential Assumption and Assignment
         [Docket No. 174, Filed December 2, 2020]

      D. Objection of Midlo Properties, LLC to Assumption and Assignment of Lease
         of Real Property [Docket No. 203, Filed December 3, 2020]

      E. Limited Objection of Simon Property Group, L.P. to Debtors’ Notice to
         Contract Counterparties to Potentially Assumed Executory Contracts and
         Unexpired Leases [Docket No. 204, Filed December 3, 2020]

      F. Objection of Gator Argate Gainesville, LLC, Gateway Retail Center, LLC and
         Gator Green Acres, Ltd. to Notice of Potential Assumption and Assignment
         [Docket No. 213, Filed December 4, 2020]


                                      6
Case 20-12841-MFW      Doc 561     Filed 12/28/20   Page 7 of 9




G. Objection and Reservation of Rights of Washington Prime Group Inc. to the
   Notice of Potential Assumption and Assignment [Docket No. 215, Filed
   December 4, 2020]

H. Combined Objection of FRIT Cocowalk Owners, LLC to Debtors’ Notice of
   Potential Assumption and Assignment and Cure Notice [Docket No. 216,
   Filed December 4, 2020]

I. Limited Objection and Reservation of Rights of Landlord to Notice of Cure
   Amounts [Docket No. 217, Filed December 4, 2020]

J. Objection of the Promenade Plaza Partnership to Debtors’ Proposed Cure
   Amount [Docket No. 218, Filed December 4, 2020]

K. Limited Objection of Regency Centers L.P. to Cure Amounts and Proposed
   Assumption and Assignment of Leases [Docket No. 219, Filed December 4,
   2020]

L. Puffin Management, Inc. f/k/a T.J. Health & Fitness, Inc.’s Objection to
   Notice to Contract Counterparties to Potentially Assumed Executory
   Contracts and Unexpired Leases [Docket No. 220, Filed December 4, 2020]

M. Objection of SCC Market Square LLC and RPT Realty, L.P. to Notice of
   Potential Assumption and Assignment [Docket No. 221, Filed December 4,
   2020]

N. Limited Objection of Kimco Realty to Notice of Potential Assumption and
   Assignment of Executory Contracts or Unexpired Leases and Cure Amounts
   [Docket No. 222, Filed December 4, 2020]

O. Limited Objection by Landlord Selig Enterprises, Inc. to Debtors’ Notice of
   Potential Assumption and Assignment [Docket No. 223, Filed December 4,
   2020]

P. Response and Limited Objection of Weingarten Realty Investors and WRI JT
   Northridge, LP to Debtors’ Notice of Potential Assumption and Assignment
   and Cure Notice [Docket No. 224, Filed December 4, 2020]

Q. CH Realty VII/R Orlando Altamonte, L.L.C.’s Objection to Proposed Cure
   Amount and Reservation of Rights with Respect to Notice of Potential
   Assumption and Assignment [Docket No. 229, Filed December 4, 2020]

R. Westwood Plaza, LLC’s Limited Objection to Notice of Potential Assumption
   and Assignment and Reservation of Rights of Cure Amounts [Docket No.
   230, Filed December 4, 2020]



                               7
           Case 20-12841-MFW         Doc 561     Filed 12/28/20   Page 8 of 9




            S. Limited Objection of Petinos, LLC to Notice of Potential Assumption and
               Assignment of Executory Contracts or Unexpired Leases and Cure Amounts
               [Docket No. 233, Filed December 4, 2020]

            T. Objection of Shiloh Station LLC to Debtors’ Notice of Potential Assumption
               and Assignment [Docket No. 240, Filed December 7, 2020]

            U. Objection of Mosaic Oxbridge Owners, LLC to Notice of Potential
               Assumption and Assignment [Docket No. 248, Filed December 7, 2020]

            V. Objection of Carrollwood Partners LLC to Debtors’ Notice of Potential
               Assumption and Assignment [Docket No. 498, Filed December 10, 2020]

     Status: This matter is going forward, as continued from the hearing held on
     December 23, 2020.

ADDITIONAL MATTERS GOING FORWARD:

2.   Buyer’s Motion for Entry of an Order Authorizing Buyer to File Under Seal and Redact
     an Exhibit to the Declaration of Kam Miramadi of Mackinac Partners Regarding
     Adequate Assurance of Future Performance [Docket No. 537, Filed December 22, 2020]

     Responses Received: None as of the filing of this agenda.

     Related Document:

            A. Order Authorizing Buyer to File Under Seal and Redact an Exhibit to the
               Declaration of Kam Miramadi of Mackinac Partners Regarding
               Adequate Assurance of Future Performance [Docket No. 552, Filed
               December 23, 2020]

     Status: An order has been entered on this matter.

3.   Motion of the Debtors for Entry of an Order (I) Amending the DIP Credit
     Agreement to Extend the Scheduled Maturity Date and Certain Bankruptcy
     Milestones Therein and (II) Granting Related Relief [Docket No. 556, Filed
     December 27, 2020]

     Related Documents:

            A. Debtors’ Motion to Shorten Notice Period for Motion of the Debtors for
               Entry of an Order (I) Amending the DIP Credit Agreement to Extend the
               Scheduled Maturity Date and Certain Bankruptcy Milestones Therein
               and (II) Granting Related Relief [Docket No. 557, Filed December 27,
               2020]

            B. Order Shortening Notice Period for Motion of the Debtors for Entry of


                                             8
            Case 20-12841-MFW       Doc 561       Filed 12/28/20   Page 9 of 9




                an Order (I) Amending the DIP Credit Agreement to Extend the
                Scheduled Maturity Date and Certain Bankruptcy Milestones Therein
                and (II) Granting Related Relief [Docket No. 559, Filed December 28,
                2020]

             C. Notice of Hearing [Docket No. 560, Filed December 28, 2020]

      Status: This matter is going forward.

Dated: December 28, 2020                 GREENBERG TRAURIG, LLP

                                         /s/ Dennis A. Meloro
                                         Dennis A. Meloro (DE Bar No. 4435)
                                         1007 North Orange Street, Suite 1200
                                         Wilmington, Delaware 19801
                                         Telephone: (302) 661-7000
                                         Facsimile: (302) 661-7360
                                         Email: melorod@gtlaw.com

                                         -and-

                                         Nancy A. Peterman (admitted pro hac vice)
                                         Eric Howe (admitted pro hac vice)
                                         Nicholas E. Ballen (admitted pro hac vice)
                                         77 West Wacker Dr., Suite 3100
                                         Chicago, Illinois 60601
                                         Telephone: (312) 456-8400
                                         Facsimile: (312) 456-8435
                                         Email:     petermann@gtlaw.com
                                                    howee@gtlaw.com
                                                    ballenn@gtlaw.com

                                         Counsel for the Debtors and
                                         Debtors in Possession




                                              9
